 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       MIKEAL GLENN STINE,                             No. 2:18-cv-0684 TLN KJN P
11                         Plaintiff,
12              v.                                       ORDER
13       BUREAU OF PRISONS, et al.,
14                         Defendants.
15

16             On August 9, 2019, plaintiff filed a “Motion for Status Conference.” (ECF No. 53.)

17   Plaintiff reiterates his claims raised in his motion to reopen this action, and seeks a status

18   conference “to progress the case.” (Id. at 2.) Plaintiff is advised that no status conference is

19   warranted because all prisoner cases are addressed on the papers.1 Moreover, as plaintiff was

20   previously informed, any complaint concerning his current conditions of confinement in Terre

21   Haute, Indiana, must be brought in an appropriate court in Indiana.

22             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 53) is denied.

23   Dated: August 23, 2019

24
     stin0684.dn2
25

26   1
       Further, “[j]udges in the Eastern District of California carry the heaviest caseloads in the nation,
27   and this Court is unable to devote inordinate time and resources to individual cases and matters.”
     Cortez v. City of Porterville, 5 F. Supp. 3d 1160, 1162 (E.D. Cal. 2014). Filing multiple motions
28   or requests will not “progress” plaintiff’s case.
